     Case: 1:17-cv-09001 Document #: 84 Filed: 10/26/18 Page 1 of 3 PageID #:761




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
ADVANTAGE HEALTHCARE, LTD.,

                   Plaintiff,                         Case No. 17-cv-09001
v.                                                 Hon. Judge Sharon Coleman

                                                   Hon Magistrate Judge Sheila Finnegan
DNA DIAGNOSTICS CENTER, INC.,


               Defendants.
____________________________________________________________________________

             DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
           PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 56
 ____________________________________________________________________________

       NOW COMES Defendant, DNA DIAGNOSTICS CENTER, INC., by and through its

attorneys, and respectfully moves this Court for summary judgment in its favor on Plaintiff’s

individual claims pursuant to Federal Rule of Civil Procedure 56. In support of its Motion for

Summary Judgment, Defendant submits herewith its Local Rule 56.1(a)(3) Statement of Material

Undisputed Facts and its Local Rule 56.1(a)(2) Memorandum of Law.

       WHEREFORE, Defendant DNA DIAGNOSTICS CENTER, INC. respectfully requests

that this Court enter an Order granting summary judgment in its favor on Plaintiff’s individual

claims on the basis that The Faxes were sent with Plaintiff’s prior express permission. In the

alternative, if this Court does not find that The Faxes were sent with Plaintiff’s prior express

permission, Defendant requests that this Court enter an Order granting summary judgment in its

favor on Plaintiff’s individual claims on the basis that The Faxes were sent pursuant to a valid

established business relationship between Defendant and Plaintiff and contain compliant opt-out

notices.


                                               1
    Case: 1:17-cv-09001 Document #: 84 Filed: 10/26/18 Page 2 of 3 PageID #:761




                                            Respectfully Submitted,

                                      By:   /s/ Yesha Hoeppner
                                            Attorney for Defendant


Eric L. Samore
Yesha Hoeppner
SMITHAMUNDSEN LLC
150 N. Michigan Avenue, Suite 3300
Chicago, Illinois 60601
(312) 894-3200




                                        2
    Case: 1:17-cv-09001 Document #: 84 Filed: 10/26/18 Page 3 of 3 PageID #:761




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that on the 26th day of October, 2018, she caused the foregoing
Defendant DNA DIAGNOSTIC CENTER, INC.’s Motion for Summary Judgment to be
electronically filed with the Clerk of Court using the CM/ECF system, which will send
notification of such filing to all counsel of record at their email addresses on file with the Court.

                                                               [x]     Pursuant to 28 USC Section
                                                               1746(2), I certify under penalty of
                                                               perjury that the foregoing is true and
                                                               correct. Executed on: October 26,
                                                               2018.

                                                                   /s/ Yesha Hoeppner



Eric L. Samore
Yesha Hoeppner
SMITHAMUNDSEN LLC
150 N. Michigan Avenue, Suite 3300
Chicago, Illinois 60601
(312) 894-3200




                                                  3
